DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Acknowledgements
This Office Action is in response to the response filed on December 21, 2020 (“December 2020 Response”).  The December 2020 Response contained, inter alia, claim amendments (“December 2020 Claim Amendments”) and “REMARKS/ARGUMENTS” (“December 2020 Remarks”).
Claims 1-2, 6, 8, 10-11, 15, 17, 19-20, 22-25, 27-29, and 31-33 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-11, 15, 17, 19-20, 22-25, 27-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran (US 2012/0253896 A1)(“Killoran”) in view of Agabob et al. (US 9,832,532 B1)(“Agabob”) and further in view of Dorsey et al. (US 9,202,207 B2)(“Dorsey”).

As to Claims 1 and 10, Killoran discloses non-transitory computer readable storage medium and a method, for improving security of an e-commerce system utilizing Simple Mail Transfer Protocol (SMTP), the method comprising:
receiving, by the e-commerce system, a request (“an instruction that indicates that the advertising email message should be sent,” [0031])([0031]);
transmitting, by the e-commerce system, an offer message (“advertising email message,” [0031]) to a viewer of an interactive television (“television,” [0091]) in response to the request, wherein the offer message includes a link (“malito hyperlink,” [0033]-[0035]) and a token (anyone of pieces of the “information” in the “fields,” [0034], including “hyperlink may describe an email message that…includes a message body that includes the identifier for John Smith (‘0777’),” [0038]) that is encoded with information that is unique to the viewer of the interactive television (“identifier for John Smith (‘0777’),” [0038], See also “customer ID” number depicted in Fig.4, element 446);
receiving, by the e-commerce system via SMTP, (“ the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) a response message from a sender that indicates a request to perform a transaction identified in the offer message ([0024], “an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase two bottles of Wine One” [0038], and [0049]), wherein the response message includes the token (“[t]he order execution module 108 may access the order email message, which may include an identifier of the customer and a donation identifier/product identifier” [0062]) and is generated when the link in the offer message is activated ([0048]-[0049]);
decoding, by the e-commerce system, the token included in the response message to form a decoded token (the identifiers in the email message are looked up in a database to determine what data they point to; thus, a decoding of the identifiers takes place; “[t]he query to the e-commerce database 106 for the customer's financial information may 
validating, by the e-commerce system, the email address of the sender as an email address of the viewer of the interactive television (Fig.9) based on the decoded token (customer identifier)([0051]-[0052], and “[a]ccording to a first approach for determining the email address to which the confirmation email message should be sent, the message processing module 110 may determine the customer identifier associated with the order that is being confirmed. The message processing module may then obtain from the e-commerce database 106 (via the database module 104) the email address that is stored in the database that is associated with the customer identifier. According to this approach, the message processing module 110 may generate the confirmation email message such that it is addressed to the email address that is stored in the database that is associated with the customer identifier,” [0068]); and
on a condition that the email address of the sender is validated as the email address of the viewer of the interactive television, processing the transaction based on the decoded token (“the e-commerce database 106 may store information that includes a customer identifier and an email address for each customer,” [0068], “may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106,” [0077]).
Killoran does not directly disclose 
the receiving of the request for an offer message is from an interactive television via a cable provider system
authenticating, by the e-commerce system, the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols;
the condition including the authentication.
Agabob teaches receiving a request for an offer message from an interactive television (C.1, L.53-59) via a cable provider system (C.10, L.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Killoran by the feature of Agabob and in particular to include in Killoran the feature of receiving the request from an interactive television via a cable provider system as taught by Agabob.  A person having ordinary skill in the art would have been motivated to combine Killoran with the feature of Agabob because it would help in “facilitating the selection and purchasing of content and/or products over multiple electronic networks,” (Agabob, C.1, L.17-19).  
Dorsey teaches authenticating, by an e-commerce system (payment processor 108), a response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Killoran/Agabob combination by the features of Dorsey and in particular to include in the Killoran/Agabob combination the feature of authenticating, by the e-commerce system, the response message as originating from an email address of the sender using 

As to Claims 2, 11, and 20, the Killoran/Agabob/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the [checkout] offer message is an SMTP email message (“email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) that is addressed to the email address of the viewer (“an email address of the customer,” [0004]) of the interactive television ([0004] and [0024]).

As to Claims 6, 15, and 31, the Killoran/Agabob/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the response message is transmitted from a mobile device or a desktop device of the viewer ([0086]).

As to Claims 8, 17, and 32, the Killoran/Agabob/Dorsey combination discloses as discussed above.  
Killoran further discloses on a condition that the validating the token fails, transmitting a message to the email address of the sender, wherein the message includes a Universal Resource Locator (URL) link ([0051]-[0052]).
Killoran does not directly disclose that the message is a sign-up message and it includes a URL link.
Dorsey teaches transmitting a sign-up message to email address, wherein the message includes a Universal Resource Locator (URL) link (C.11, L.22-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Killoran/Agabob/Dorsey combination by the features of Dorsey and in particular to include in the message of Killoran in the Killoran/Agabob/Dorsey combination, the feature of the message is a sign-up message and it includes a URL link as taught by Dorsey.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “prevent email spoofing,” (Dorsey, C.9, L.22).  

As to Claim 19, Killoran discloses a method for improving security of, an e-commerce system utilizing Simple Mail Transfer Protocol (SMTP), the method comprising:
sharing an offer for web-checkout (“vendor client device 130 may provide information to the account management module 102 such as: product and pricing information to be used for email advertisements to be sent to customers in email campaigns,” [0022]);
receiving a request for an email checkout in response to the sharing (“an instruction that indicates that the advertising email message should be sent,” [0031])([0022] and [0031]);
transmitting a checkout message (“advertising email message,” [0031]) to a viewer of an interactive television (“television,” [0091]) in response to the request, wherein the checkout message includes a link (“malito hyperlink,” [0033]-[0035]) and a 
receiving, via SMTP, (“ the customer client device 120 may communicate email messages using technologies such as Simple Mail Transfer Protocol (SMTP),” [0024]) a response message from a sender that indicates a request to process the email checkout ([0024], “an email message that, if received by the e-commerce system 100, will indicate to the e-commerce system 100 that John Smith would like to purchase two bottles of Wine One” [0038], and [0049]), wherein the response message includes the token (“[t]he order execution module 108 may access the order email message, which may include an identifier of the customer and a donation identifier/product identifier” [0062]), wherein the response message includes the token and is generated when the link in the offer message is activated ([0048]-[0049]);
decoding the token included in the response message to form a decoded token (the identifiers in the email message are looked up in a database to determine what data they point to; thus, a decoding of the identifiers takes place; “[t]he query to the e-commerce database 106 for the customer's financial information may include the identifier of the customer, and the response to the query may be the customer's financial information.” [0062]);
validating the email address of the sender as an email address of the viewer of the interactive television (Fig.9) based on the decoded token (customer identifier)([0051]-[0052] and “According to a first approach for determining the email address to which the confirmation email message should be sent, the message processing module 110 may determine the customer identifier associated with the order that is being confirmed. The message processing module may then obtain from the e-commerce database 106 (via the database module 104) the email address that is stored in the database that is associated with the customer identifier. According to this approach, the message processing module 110 may generate the confirmation email message such that it is addressed to the email address that is stored in the database that is associated with the customer identifier.” [0068]); and
on a condition that the email address of the sender is validated as the email address of the viewer of the interactive television, processing the email transaction based on the decoded token (“the e-commerce database 106 may store information that includes a customer identifier and an email address for each customer,” [0068], “may validate the contents of the order email message by determining whether it includes information that matches data stored in the e-commerce database 106,” [0077]).
Killoran does not directly disclose 
the sharing of the offer for web-checkout is with an interactive television via a cable provider system;
the receiving of the request for an email checkout is from an interactive television via a cable provider system; and
totaling items in the web-checkout;
authenticating the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols;
the condition including the authentication.
Agabob teaches 
sharing an offer for web-checkout with an interactive television via a cable provider system (C.10, L.7, C.8, L.64-65, and C.17, L.13-24);
receiving a request (“buy” option, C.10, L.7) for an offer message from an interactive television (C.1, L.53-59) via a cable provider system (C.10, L.7);
totaling items in the web-checkout (see total depicted in Fig.5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Killoran by the features of Agabob, and in particular to include in Killoran the features of: sharing an offer for web-checkout with an interactive television via a cable provider system; receiving the request from an interactive television via a cable provider system; and totaling items in the web-checkout, as taught by Agabob.  A person having ordinary skill in the art would have been motivated to combine Killoran with the features of Agabob because it would help in “facilitating the selection and purchasing of content and/or products over multiple electronic networks,” (Agabob, C.1, L.17-19).  
Dorsey teaches authenticating a response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “[t]he system can authenticate received emails for integrity,” C.9, L.19, “[t]he system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Killoran/Agabob combination by the feature of Dorsey and in particular to include in the Killoran/Agabob combination the feature of: authenticating, by the e-commerce system, the response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols, as taught by Dorsey; this modification would result in the response message, and also the email address of the sender, being authenticated, as such, the condition that the response message is authenticated, is met when the Killoran/Agabob combination is combined with Dorsey as described above.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to “prevent email spoofing,” (Dorsey, C.9, L.22).  

As to Claims 22, and 24, the Killoran/Agabob/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the transaction is a payment transaction ([0021]).

As to Claims 23, 25, and 27, the Killoran/Agabob/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the link is a mailto hyperlink or a Uniform Resource Locator (URL) hyperlink ([0023]).

As to Claims 28, and 29, the Killoran/Agabob/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the offer message is displayed on the interactive television as email or checkout window (see Fig.5 and [0091]).

As to Claim 33, the Killoran/Agabob/Dorsey combination discloses as discussed above.  Killoran further discloses wherein the SMTP response message is sent from an email client of the interactive television ([0023]).

Response to Arguments
Applicant's arguments filed in the December 2020 Remarks have been fully considered and addressed below.
On page 13 of the December 2020 Remarks, Applicant argues that “None of the cited references teach or suggest a method for improving the security of an e-commerce system that includes "processing ... the transaction based on the decoded token" when "the response message is authenticated and the email address of the sender is validated as the email address of the viewer of the interactive television" where "the response message [is authenticated] as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols" as recited in the amended claims.”
The Examiner respectfully disagrees since as echoed in the rejection:
Dorsey teaches authenticating a response message as originating from an email address of the sender using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Fig.2, “The system can authenticate received emails for integrity,” C.9, L.19, “The system can also prevent email spoofing and verify sender Internet Protocol (IP) addresses using sender policy framework (SPF),” C.9, L.22-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Killoran/Agabob combination by the features of Dorsey and in particular to include in the Killoran/Agabob combination the feature of 
Applicant’s arguments that Killoran and/or Agabob do not disclose the feature of authenticating a response message as originating from an email address of the sender, are moot since neither reference is relied upon to teach that feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571) 270-3614.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                   
March 26, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621